Citation Nr: 1229038	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  12-17 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1988 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO denied entitlement to service connection for bilateral hearing loss.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his June 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO by videoconference.  The Veteran has a right to a hearing, but one has not yet been scheduled.  See 38 C.F.R. § 20.700(a), (e) (2011).  There is no evidence in the record that the hearing request has been withdrawn.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO by videoconference.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


